Exhibit FOR IMMEDIATE RELEASE July 16, FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS EARNINGS FOR THE SECOND QUARTER 2008. Earnings Summary (in thousands except per share data) 2Q 2008 1Q 2008 2Q 2007 6 Months 2008 6 Months 2007 Net income $ 8,620 $ 8,545 $ 8,858 $ 17,165 $ 16,880 Earnings per share $ 0.58 $ 0.57 $ 0.58 $ 1.14 $ 1.11 Earnings per share (diluted) $ 0.57 $ 0.57 $ 0.57 $ 1.13 $ 1.09 Return on average assets 1.19 % 1.18 % 1.18 % 1.19 % 1.13 % Return on average equity 11.22 % 11.20 % 12.16 % 11.21 % 11.75 % Efficiency ratio 57.25 % 56.39 % 58.22 % 56.82 % 61.40 % Dividends declared per share $ 0.29 $ 0.29 $ 0.27 $ 0.58 $ 0.54 Book value per share $ 20.43 $ 20.48 $ 19.17 $ 20.43 $ 19.17 Weighted average shares 14,989 15,000 15,216 14,995 15,203 Weighted average shares (diluted) 15,152 15,116 15,448 15,145 15,421 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the quarter ended June 30, 2008 of $0.58 per basic share, an increase from the $0.57 earned during the quarter ended March 31, 2008 and flat to the $0.58 per basic share earned during the second quarter of 2007.Earnings for the quarter increased 0.9% to $8.6 million compared to the $8.5 million earned during the first quarter 2008 and decreased 2.7% compared to the $8.9 million earned during the second quarter 2007.Earnings for the six months ended June 30, 2008 increased to $17.2 million or $1.14 per basic share from the $16.9 million or $1.11 per basic share earned for the first six months of 2007. Second Quarter 2008 Highlights v CTBI's basic earnings per share for the second quarter 2008 increased 1.8% from prior quarter as the result of a 10.7% increase in noninterest income.Year-to-date basic earnings per share increased 2.7% from prior year. v The total 100 basis point decline in interest rates that occurred beginning on March 18, 2008 has negatively impacted our net interest margin during the second quarter since 37% of our loans reprice within 30 days.Our net interest margin decreased 12 basis points from prior quarter but increased 2 basis points from prior year second quarter. v Net interest income decreased $0.6 million from prior quarter and $0.9 million from prior year second quarter.The decrease in net interest income from prior year second quarter resulted from a $104 million decline in average earning assets as management continues to manage its net interest margin.Management has utilized the liquidity from its investment portfolio to fund loans and repay $40 million in Federal Home Loan Bank advances while allowing deposits to decline $98.9 million during the past 12 months as loan demand has been curtailed and other investment opportunities have been limited by current economic conditions. v Noninterest income for the quarter increased 10.7% over prior quarter and 7.9% over prior year second quarter with increases in deposit service charges, trust revenue, and the fair value of mortgage servicing rights.Gains on sales of loans increased from prior year, but decreased from prior quarter. v Noninterest expense for the first six months of 2008 has decreased $3.0 million or 6.9% from prior year primarily due to no accrual for the company-wide incentive-based compensation plan and the 2007 charge from unamortized debt issuance costs with the redemption of trust preferred securities. v Nonperforming loans increased $1.6 million at June 30, 2008 to $44.2 million compared to $42.6 million at prior quarter-end and $23.9 million for prior year quarter ended June 30, 2007.CTBI experienced a decline in nonperforming loans in its Eastern and Northeastern Regions while nonperforming loans remained relatively flat in the South Central Region and increased in the Central Kentucky Region.The increase in the Central Kentucky Region is primarily attributable to two borrowers adversely impacted by the continuing weakness in the housing market and the resulting increase in time required by the legal process for movement from foreclosure to liquidation. v Our loan portfolio increased an annualized 3.9% during the quarter with $21.8 million in growth.Loan growth from prior year second quarter was $58.6 million. v Our investment portfolio, which is a source of liquidity to fund loan growth, increased an annualized 6.3% from prior quarter but declined 27.2% from prior year second quarter.Management has utilized this liquidity in lieu of increased deposit costs (deposits have declined $98.9 million year over year) to support loan growth and for margin management. v Our efficiency ratio was 57.25% for the quarter ended June 30, 2008 compared to 56.39% and 58.22% for the quarters ended March 31, 2008 and June 30, 2007, respectively. v Return on average assets for the quarter was 1.19% compared to 1.18% for both the first quarter 2008 and the quarter ended June 30, 2007. v Return on average equity for the quarter was 11.22% compared to 11.20% for the first quarter 2008 and 12.16% for the quarter ended June 30, 2007. Net Interest Income Our quarterly net interest margin decreased 12 basis points from prior quarter; however, the margin increased 2 basis points from prior year second quarter.Net interest income for the quarter of $25.7 million was a 2.4% decrease from prior quarter and a 3.5% decrease from prior year second quarter.The yield on average earnings assets decreased 50 basis points from prior quarter and 96 basis points from prior year second quarter in comparison to the 44 basis point and 113 basis point decreases in the cost of interest bearing funds during the same periods.Average earning assets increased 0.7% from prior quarter but decreased 3.7% from prior year second quarter. Noninterest Income Noninterest income for the second quarter 2008 increased 10.7% over prior quarter and 7.9% over prior year second quarter with increases in deposit service charges, trust revenue, and loan related fees.Gains on sales of loans increased from prior year, but decreased from prior quarter.The increase in loan related fees resulted from the increase in the fair value of mortgage servicing rights of $0.7 million quarter over quarter and $0.2 million year over year resulting from decreased prepayment speeds and increased interest rates.Year-to-date noninterest income increased 5.5% over prior year. Noninterest Expense Noninterest expense for the quarter increased 2.2% from prior quarter but decreased 2.4% from prior year second quarter.Year-to-date noninterest expense has decreased 6.9% from prior year primarily due to the 2007 charge from unamortized debt issuance costs with the redemption of trust preferred securities and no accrual for the company-wide incentive-based compensation plan. Balance Sheet Review CTBI’s total assets at $2.9 billion declined an annualized 3.6% from prior quarter and 4.1% from the $3.0 billion at June 30, 2007.Loans outstanding at June 30, 2008 were $2.3 billion reflecting an annualized 3.9% growth during the quarter and a 2.6% growth from June 30, 2007.CTBI's investment portfolio increased an annualized 6.3% from prior quarter but decreased 27.2% from June 30, 2007 with the majority of the decline consisting of auction rate securities.Deposits, including repurchase agreements, at $2.4 billion decreased an annualized 5.5% from prior quarter and 3.9% from prior year second quarter as management continued our focus on net interest margin management. Shareholders’ equity at June 30, 2008 was $306.2 million compared to $306.8 million at March 31, 2008 and $291.7 at June 30, 2007.CTBI's annualized dividend yield to shareholders as of June 30, 2008 was 4.42%. Asset Quality Economic conditions continue to be challenging for both our business and individual customers.Nonperforming loans increased during the second quarter by $1.6 million.Nonperforming loans decreased in our Eastern and Northeastern Regions, remained relatively flat in our South Central Region, but increased in our Central Kentucky Region.Nonperforming loans in this region increased $4.3 million during the second quarter 2008.The increase in nonperforming loans in the Central Kentucky Region is primarily attributable to two borrowers adversely impacted by the weak real estate market in Central Kentucky which continues to experience the most stress from the current housing crisis.We are experiencing a cumulative effect in the increase in nonperforming loans as the legal system has increased the time required for movement from foreclosure to sale.CTBI's total nonperforming loans at June 30, 2008 were $44.2 million compared to $42.6 million at March 31, 2008 and $23.9 million at June 30, 2007, while our 30-89 days past due loans declined 12.4% from $20.0 million to $17.6 million.All nonperforming commercial loans in excess of $100 thousand are individually reviewed with specific reserves established when appropriate.We anticipate nonperforming loans to remain higher than recent history as the normal legal collection time period for real estate secured assets has been slowed due to increased volumes in the industry.Our loan portfolio management processes focus on maintaining appropriate reserves for potential losses. Foreclosed properties increased during the second quarter 2008 to $9.1 million from the $7.4 million at March 31, 2008 and the $3.9 million at June 30, 2007.Sales of foreclosed properties during the first six months of 2008 totaled $3.0 million while new foreclosed properties totaled $4.2 million. Net loan charge-offs for the quarter of $2.2 million, or 0.38% of average loans annualized, was an increase from prior quarter's 0.33% of average loans annualized and the 0.23% for prior year second quarter.Allocations to loan loss reserve were $2.6 million for the quarter ended June 30, 2008 compared to $2.4 million for the quarter ended March 31, 2008 and $1.8 million for the quarter ended June 30, 2007.Our loan loss reserve as a percentage of total loans outstanding at June 30, 2008 increased to 1.28% compared to 1.27% at March 31, 2008 and 1.25% at June 30, 2007.The adequacy of our loan loss reserve is analyzed quarterly and adjusted as necessary. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements.
